                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                       Case No. 20-06007-04-CR-W-DGK

DAVID SHAWN SOBIECK,

                              Defendant.

                                    MOTION TO DISMISS

       Comes now the United States of America, by and through its undersigned counsel, and

moves this Court pursuant to Federal Rule of Criminal Procedure 48(a), to dismiss the charges

contained in the Superseding Indictment as they pertain to defendant DAVID SHAWN

SOBIECK, as he is deceased.

                                                  Respectfully submitted,

                                                  Timothy A. Garrison
                                                  United States Attorney

                                           By     /s/Alison D. Dunning
                                                  Alison D. Dunning
                                                  Assistant United States Attorney
                                                  Chief, Special Victims Unit
                                                  Charles Evans Whittaker Courthouse
                                                  400 East Ninth Street, Room 5510
                                                  Kansas City, Missouri 64106
                                                  Telephone: (816) 426-3122




            Case 5:20-cr-06007-DGK Document 55 Filed 01/21/21 Page 1 of 2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on this 21st
day of January, 2021, to the Electronic filing System (CM/ECF) of the United States District
Court for the Western District of Missouri for electronic delivery to all counsel of record.


                                                   /s/Alison D. Dunning
                                                   Alison D. Dunning
                                                   Assistant United States Attorney




                                              2




         Case 5:20-cr-06007-DGK Document 55 Filed 01/21/21 Page 2 of 2
